Journal Entries (1829): Journal 4: (1) Motion for injunction and for alimony *p. 280; (2) rule for citation to show cause *p. 281; (3) payment of alimony ordered *p. 283; (4) motion to rescind order for alimony, motion for security for costs *p. 296; (5) motion to rescind and for security for costs overruled, leave given to withdraw plea *p. 300; (6) motion to rescind order for alimony, motion for security for costs *p. 304; (7) amount of alimony reduced *p. 307; (8) motion to increase alimony *p. 314; (9) death suggested, abated *p. 345.
Papers in File: (i) Bill of complaint; (2) draft of order for citation, etc.; (3) citation and return; (4) affidavit of Amos Gordon; (5) draft of order for payment of alimony; (6) copy of order, proof of service; (7) motion to rescind order for alimony; (8) certificate of nonpayment of alimony; (9) receipt for alimony; (10) affidavit of William Bucklen; (11) motion to rescind order for alimony; (12) plea and answer; (13) certificate of nonpayment of alimony; (14) certificate of payment of alimony; (15) draft of order for payment of reduced alimony; (16) copy of order, proof of service; (17) motion to reinstate former order for alimony; (18) receipt for alimony; (19) affidavit of Joseph Hickcox; (20) affidavit of Margaret Bucklin; (21) receipt for alimony.
Chancery Case 118 of 1829.